Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 6th, 2022 has been entered. Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the original disclosure does not discuss wherein upon detection of arrival of the vehicle with the first passenger on the first sponsored route, content on one or more content display devices deployed along the first sponsored route is dynamically controlled in accordance with the communicated first persona.  Therefore, this limitation is new matter. 
	Regarding claim 11, the original disclosure does not discuss wherein upon arrival of the vehicle with the first passenger on the first sponsored route, content on one or more content display devices deployed along the first sponsored route is dynamically controlled in accordance with the communicated first persona.  Therefore this limitation is new matter.  Paragraph [0020] of Applicant’s original disclosure provides that:
the circuitry may be configured to select one or more sponsored routes from the first set of sponsored routes based on a persona of a first passenger. The circuitry may be configured to generate the persona of the first passenger based on at least one of historical travel data, a social media profile, in-vehicle activities during historical rides, or one or more preferences of the first passenger.

However, nothing within the original disclosure teaches that the content is controlled upon arrival of the vehicle or upon detection of arrival of the vehicle on the sponsored route.  In addition, nothing within the original disclosure teaches that the content is controlled in accordance with the communicated first persona.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1 and 11 recite a method of organizing human activity because the claim recites a method that receives a ride request, identifies non-sponsored and sponsored routes for the ride, 
selects one or more sponsored routes based on a persona of the passenger, renders a first map including the routes on a passenger device, receives a selection of a route from the passenger device, communicates information pertaining to the selected route to a second passenger, allocates a vehicle for the ride, renders a second map presenting an option to re-route on the passenger device, 
dynamically updates the second map, communicates the persona, preferences, and a location of the passenger to a sponsor of the route, and controls content on a display device.  This is a method of managing commercial interactions between people (the passengers and the sponsor).  The mere nominal recitation of a processor, electronic devices, communication network, and circuitry does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, communicating, allocating, rendering, updating, communicating, and controlling in a computer environment.  The claimed processor, electronic devices, communication network, and circuitry are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Claims 1 and 11 further recite hosting the first map by a processor.  This limitation does not integrate the judicial exception into a practical application.  Instead, hosting the map by the processor (i.e., storing data) merely adds insignificant extra-solution activity to the judicial exception.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, communicating, allocating, rendering, updating, communicating, and controlling in a computer environment. In addition, the process of hosting the map by the processor (i.e., storing data) is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iv.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-8, 10, 12-18, 21, and 24-26 are directed to substantially the same abstract idea as claims 1 and 11 and are rejected for substantially the same reasons.  Claims 2 and 12 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to create passenger persona.  Claims 4 and 14 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to determine routes based on driver persona.  Claims 5 and 15 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to render and present routes for the driver.  Claims 6 and 16 further narrow the abstract idea of claims 1 and 11 by e.g., further defining the sponsored route.  Claims 7 and 17 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to determine route fares.  Claims 8 and 18 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to communicate passenger information to other similar passengers.  Claims 10 and 20 further narrow the abstract idea of claims 1 and 11 by e.g., further defining the offer.  Claim 21 further narrows the abstract idea of claim 1 by e.g., further defining activities during historical rides.  Claims 24 and 25 further narrow the abstract idea of claim 1 by e.g., further defining generation of the persona of the first passenger, wherein the routes are selected based on the personas of the passengers.  Claim 26 further narrows the abstract idea of claim 1 by e.g., further defining re-learning route preferences based on consent received from the passenger, wherein recommendations for future rides are generated based on the re-learnt route preferences.
	These limitations are all directed to a method of managing commercial interactions between people (the passengers and the sponsor).  Thus, claims 2, 4-8, 10, 12, 14-18, 21, and 24-26 are directed to substantially the same abstract idea as claims 1 and 11 and do not add any additional elements to evaluate at Steps 2A prong two or 2B.  Therefore, claims 2, 4-8, 10, 12, 14-18, 21, and 24-26 describe neither a practical application of nor significantly more than the abstract idea.
Allowable over Prior Art
Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 would be allowable if rewritten to overcome the 35 U.S.C. 101 and the 35 U.S.C. 112 rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1, 2, 4-8, 10-12, 14-18, 21, and 24-26 would be allowable for disclosing communicating, by the server, based on the received selection of the first sponsored route, information pertaining to the selected first sponsored route to a second passenger device of at least one second passenger, who is already travelling in a vehicle along a current route that is different from the selected first sponsored route, before allocation of the vehicle to the first passenger; and allocating, by the server, the vehicle for the ride based on the received selection of the first sponsored route and a consent, received from the second passenger device, of the second passenger to travel with the first passenger in the vehicle along the first sponsored route that is different from the current route of the second passenger.
	Tao (U.S. Patent No. 20160069694) teaches the process of communicating information pertaining to a selected route to a second passenger who is already travelling in a vehicle along a current route that is different from the selected route, and allocating the vehicle for the ride based on the received selection of the route.  However, the cited art does not teach that the vehicle is allocated based on consent, received from the second passenger device, of the second passenger to travel with the first passenger in the vehicle along the selected route that is different from the current route of the second passenger, wherein the selected route is a sponsored route associated with at least one offer.


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered but they are not persuasive.  Applicant asserts that:
Regarding Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (Step 2A-Prong 1): The features of the amended independent claim 1 do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as managing commercial interactions between people or certain methods of organizing human activities, as mentioned in the Office Action

(p. 13, para. 4).  In support for this assertion, Applicant argues that “the present disclosure introduces a method to dynamically control content displayed on content display devices in accordance with a persona of an individual detected to be travelling along a route where the content display devices are deployed” (p. 14, para. 5).  In support for this new claim limitation, Applicant cites to paragraph [0106] of the specification, which provides:
When one or more drivers and passengers are travelling via a sponsored route (such as the sponsored route SR1), the one or more sponsors of the sponsored route may present or display targeted content (such as the advertisement or business establishment N1) to the one or more drivers and passengers. The targeted content may be presented or displayed on dynamic or static signage boards. Such presentation or display of the targeted content may help the one or more sponsors to enhance businesses or other establishments along the sponsored route by attracting more and more potential customers in the form of at least the one or more passengers and drivers. Also, various transport service providers (e.g., a cab service provider such as OLA) may enjoy and appreciate an alternative source of income that can boost the overall revenue for the transport service providers. Thus, the transport service providers can continue to provide attractive offers and incentives to the one or more passengers and drivers without compromising on the overall in-vehicle experiences, which in turn may maximize bookings for one-demand cab services.

(emphasis added).  As clearly demonstrated in paragraph [0106] of the specification (which Applicant cites to as support for their newly added claim limitations that purportedly removes the claims from the “managing commercial interactions between people or certain methods of organizing human activities” grouping) the claims are directed towards “managing commercial interactions between people or certain methods of organizing human activities.”  A feature directed to elements such as, for example, “advertisement,” “business,” “sponsors,” “customers,” “income,” and “revenue” is directed to a commercial or business interaction.
Regarding the Prong Two of Step 2A analysis, Applicant argues that:
amended claim 1 as a whole improves overall efficiency (e.g., ride fares for shared or
non-shared rides and flexibility to choose between sponsored and non-sponsored routes), and is thus integrated into a practical application of dynamically controlling content on content display devices based on a persona of an individual of interest.

(p. 15, para. 2 (emphasis added)).
	Contrary to the position taken by Applicant, controlling content on a display is not indicative of integration into a practical application.  Instead, amended claim 1 generally links the judicial exception (managing a commercial interaction) to a particular technological environment or field of use (dynamic signage boards).
Regarding the Step 2B analysis, Applicant argues that:
Here, communication of information pertaining to the selected first sponsored route to a second electronic device of at least one second passenger, who is already travelling in a vehicle along a current route that is different from the selected first sponsored route, before allocation of the vehicle to the first passenger, allocation of the vehicle for the ride based on the received selection of the first sponsored route and a consent, received from the second electronic device, and communication of the first persona to one or more first sponsors so that the content on content display device is dynamically controlled in accordance with the communicated first persona amounts to significantly more than a conventional activity

(p. 16, para. 1).
	A claim that recites additional elements that amount to an inventive concept (aka “significantly more” than the recited abstract idea) is eligible.  Therefore, any purported inventive concept has to be an additional element that is not part of the abstract idea.  In the present claims, there is no inventive concept that is in addition to (i.e., not a part of) the abstract idea.  For example, the step of “allocation of the vehicle for the ride based on the received selection of the first sponsored route” mentioned above by Applicant is part of the abstract idea (i.e., method of managing commercial interactions between people).  If the purported inventive concept is part of the abstract idea, it is not an “additional element” under Step 2B.  Therefore, even assuming arguendo that the abstract limitations were novel/non-obvious, “a claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).
Applicant’s arguments regarding the 35 U.S.C. 103 rejection has been fully considered and is persuasive.  The 35 U.S.C. 103 rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628